     Case 1:19-cv-12170-WGY Document 19 Filed 04/30/20 Page 1 of 11



                     UNITED STATES DISTRICT COURT
                       DISTRICT OF MASSACHUSETTS

                                      )
STANLEY DESMESMIN,                    )
                                      )
                      Plaintiff,      )
                                      )
               v.                     )           CIVIL ACTION
                                      )           NO. 19-12170-WGY
CITY OF BOSTON,                       )
                                      )
                      Defendant.      )
                                      )


YOUNG, D.J.                                         April 30, 2020

                         MEMORANDUM AND ORDER


I.   INTRODUCTION

     This motion to dismiss presents tricky procedural issues as

to the tolling of the statute of limitations for absent members

of a putative class action.    The plaintiff here is a hanger-on

plaintiff to the long-running litigation in Smith v. City of

Boston, Civ. A. No. 12-10291-WGY, who unsuccessfully tried to

intervene late in the game and now brings a separate case.            The

complexity derives partly from the clouded body of law flowing

from American Pipe & Construction Co. v. Utah, 414 U.S. 538

(1974), and partly from the convoluted path of the Smith case.

     The plaintiff, Stanley Desmesmin (“Desmesmin”), first filed

his claims well beyond the statute of limitations periods for

Title VII and its state-law analogue, yet argues that he
          Case 1:19-cv-12170-WGY Document 19 Filed 04/30/20 Page 2 of 11



benefited from equitable tolling until the Smith plaintiffs’

motion for class certification was definitively denied with

prejudice in June of 2019. 1        The City of Boston (“Boston”) argues

that the equitable tolling ceased long ago, specifically when

the trial on the merits began in December of 2014.

      Boston has the better of this argument.           Although there is

a dearth of relevant case law explaining precisely when the

equitable tolling period ceases, persuasive precedent from the

Fourth Circuit teaches that equitable tolling extends only “as

far as is justified by the objectively reasonable reliance

interests of the absent class members.”           Bridges v. Department

of Maryland State Police, 441 F.3d 197, 211 (4th Cir. 2006).               It

was not objectively reasonable for Desmesmin to rely on the

Smith plaintiffs to represent his interests for five years after

the motion for class certification had been denied (without

prejudice), through the trial on the merits and litigation over

reconsideration.        Thus, the Court rules that the tolling ceased

long ago and ALLOWS the motion to dismiss.

II.   PROCEDURAL AND FACTURAL BACKGROUND

          Desmesmin is a black Haitian-American who, while a

sergeant with the Boston Police Department, took the 2008



      1For the factual and legal details of the Smith litigation,
see generally Smith v. City of Boston, 144 F. Supp. 3d 177 (D.
Mass. 2015); Smith v. City of Boston, 267 F. Supp. 3d 325 (D.
Mass. 2017).


                                       [2]
       Case 1:19-cv-12170-WGY Document 19 Filed 04/30/20 Page 3 of 11



lieutenants’ promotional exam and received a high score of 87.

Compl. ¶¶ 1, 7, 9.     He was not promoted to lieutenant until

March 29, 2014.     Id. ¶ 1.

       Six years ago, on March 25, 2014, this Court denied without

prejudice the Smith plaintiffs’ motion for class certification.

Electronic Clerk’s Notes, Smith v. City of Boston, Civ. A. No.

12-10291 (“Smith Docket”), ECF No. 70.        According to the Smith

plaintiffs, “the parties understood that the Court wished to

revisit this issue after addressing the merits.”          Pls.’ Renewed

Mot. Class Cert. 2, Smith Docket, ECF No. 255.         Boston, however,

asserts that “the City had no such understanding and the Court’s

Order in no way indicates that it was intending to proceed on

this extraordinary basis.”      Opp’n Renewed Mot. Class Cert. 5

n.5, Smith Docket, ECF No. 259.

       Whatever the parties’ understanding at the time, the

plaintiffs did not renew their motion to certify a class until

almost five years later, on May 22, 2019.         Smith Docket, ECF No.

255.    That motion was denied with prejudice at a hearing on June

13, 2019.    Electronic Clerk’s Notes, id., ECF No. 264.         A week

later, on June 21, 2019, Desmesmin and others moved to

intervene.    Id., ECF No. 267.     Boston assented to the

intervention of those plaintiffs who had timely filed complaints

with the Massachusetts Commission Against Discrimination, but

not to Desmesmin’s intervention because he had never filed a


                                    [3]
     Case 1:19-cv-12170-WGY Document 19 Filed 04/30/20 Page 4 of 11



complaint anywhere and thus, Boston argued, his complaint was

untimely.   Id., ECF No. 280.    Desmesmin then filed his complaint

with the Commission on July 12, 2019, but no action had been

taken; thus, in a written Order, the Court stayed Desmesmin’s

motion to intervene pending exhaustion of administrative

remedies.   Order, Smith Docket, ECF No. 281.      Desmesmin received

his right-to-sue letter from the Commission on August 28, 2019.

Compl. ¶ 4.   He then renewed his motion to intervene but the

Court denied the motion on September 24, 2019.       Electronic

Order, Smith Docket, ECF No. 288.

     Unable to intervene in the Smith case, Desmesmin brought

this separate action on October 21, 2019, seeking to take

advantage of Boston’s liability for the 2008 lieutenants’ exam

on the grounds of res judicata.     Compl. ¶¶ 29-34.     Boston has

moved to dismiss the complaint as untimely.       ECF No. 7; Def.

Boston’s Mem. L. Supp. Mot. Dismiss Fees (“Def.’s Mem.”), ECF

No. 8.   Desmesmin opposes the motion.     Pl.’s Opp’n Def. Boston’s

Mot. Dismiss (“Pl.’s Opp’n”), ECF No. 17.       The Court heard oral

argument on the motion at a hearing held at Suffolk Law School

on February 11, 2020 and took the matter under advisement.

Electronic Clerk’s Notes, ECF No. 18.




                                  [4]
     Case 1:19-cv-12170-WGY Document 19 Filed 04/30/20 Page 5 of 11



III. ANALYSIS

     A.   The Legal Framework

     Under the Supreme Court’s American Pipe line of cases, a

pending class action motions tolls the statute of limitations

for all purported members of the class until “after the court

has found the suit inappropriate for class action status.”

American Pipe & Construction Co. v. Utah, 414 U.S. 538, 553

(1974); Crown, Cork & Seal Co. v. Parker, 462 U.S. 345, 350

(1983) (applying tolling to putative class members who “prefer

to bring an individual suit rather than intervene”).        The

Supreme Court has recently explained that the American Pipe

principle is one of equitable tolling.       China Agritech, Inc. v.

Resh, 138 S. Ct. 1800, 1808-09 (2018) (discussing “American

Pipe’s equitable-tolling exception to statutes of limitations”).

As the Second Circuit has put it: “American Pipe and Crown, Cork

represent a careful balancing of the interests of plaintiffs,

defendants, and the court system.       Flexibility, notice, and

efficiency are the watchwords of these opinions.”        Korwek v.

Hunt, 827 F.2d 874, 879 (2d Cir. 1987).

     This equitable tolling continues until the case is

“stripped of its character as a class action,” which usually

occurs upon denial of class certification.       United Airlines,

Inc. v. McDonald, 432 U.S. 385, 393 (1977) (quoting Advisory

Committee’s Note on 1966 Amendment to Rule 23, 28 U.S.C.App.



                                  [5]
     Case 1:19-cv-12170-WGY Document 19 Filed 04/30/20 Page 6 of 11



7767); see Fernandez v. Chardon, 681 F.2d 42, 48 (1st Cir.

1982), aff’d sub nom. Chardon v. Fumero Soto, 462 U.S. 650

(1983).

     Two circuit courts appear to have split over whether denial

of class certification without prejudice stops the tolling

period.   The Third Circuit has held that tolling “continue[s]

until a final adverse determination of class claims,” which

occurs only when the motion is denied with prejudice.         Yang v.

Odom, 392 F.3d 97, 102 (3d Cir. 2004) (emphasis added) (quoting

Edwards v. Boeing Vertol Co., 717 F.2d 761, 766 (3d Cir. 1983)),

overruled on other grounds, China Agritech, 138 S. Ct. 1800

(2018).   Yet the Fourth Circuit has held “that American Pipe

tolling extends [only] as far as is justified by the objectively

reasonable reliance interests of the absent class members.”

Bridges, 441 F.3d at 211.    Therefore, denial of class

certification, even when done without prejudice as “a case

management device,” is “notice to objectively reasonable

putative class members to seek clarification or to take action.”

Id. at 213.

     B.    Desmesmin’s Complaint Is Time-Barred

     Boston argues that the start of the trial on the merits on

December 15, 2014 “stripped [Smith] of its character as a class

action” and therefore ended the tolling period.        Def.’s Mem. 3.

In support of choosing this date, Boston relies primarily on the


                                  [6]
     Case 1:19-cv-12170-WGY Document 19 Filed 04/30/20 Page 7 of 11



following dicta from the First Circuit’s opinion in Danny B. ex

rel. Elliott v. Raimondo:

     [W]e are aware of no precedent authorizing a district
     court, over objection, to conduct a full-blown trial
     on the merits without pausing to take up a timely
     motion for class certification. The reason for this
     lack of precedent seems obvious: at best, trying the
     individual claims first may prove inefficient; at
     worst, doing so may create substantial prejudice. The
     bottom line is that staging a case in this manner puts
     the cart before the mule.

784 F.3d 825, 838 (1st Cir. 2015) (citations omitted).

     Boston argues that this admonition effectively prohibited

the Court from certifying a class once the merits trial began in

December of 2014, and so the tolling stopped at that point.

Desmesmin dismisses this argument by noting that this passage is

only dicta and signifies nothing more than “the First Circuit

merely remind[ing] the District Court that, as a general matter,

the court should resolve a pending motion for class

certification prior to trial.”     Pl.’s Opp’n 11.     It is true that

Danny B. referred to resolving “a timely motion for class

certification” before trial, which distinguishes the passage

from Smith where no motion for class certification was pending

before trial.   Yet the First Circuit’s language certainly

indicates that it would be highly unusual to certify a class

after a trial, and generally ought not be done.        This alone does

not answer the question of American Pipe tolling because




                                  [7]
     Case 1:19-cv-12170-WGY Document 19 Filed 04/30/20 Page 8 of 11



Desmesmin argues that class certification was still technically

possible even after the trial.

     The most analogous and persuasive case, albeit not cited by

either party, is the Fourth Circuit’s opinion in Bridges.         In

that case, 18 individual plaintiffs brought a class action

against the Maryland State Police for racial profiling in

traffic stops on I-95.    441 F.3d at 202.    The district court

initially denied the motion for class certification without

prejudice but provided “that the motion would ‘automatically

[be] considered renewed’ if the plaintiffs replied to the

defendants’ opposition to class certification.”        Id. at 203.

That never happened; instead, the parties reached a settlement

relating only to the named plaintiffs.      Id.   The plaintiffs

wrote to the court and stated that their motion for class

certification was now moot.    Id.   The named plaintiffs advised

the absent purported class members that they were on their own,

yet two years went by before some of those absent class members

sought to intervene.   Id. at 204.      The district court ruled that

the would-be intervenors were time-barred because American Pipe

tolling had ended, and the Fourth Circuit affirmed.        Id. at 213.

     Although Bridges is in some ways distinguishable from the

Smith/Desmesmin drama -- particularly because there the named

plaintiffs expressly told the court that they had abandoned a

class action effort -- the Fourth Circuit’s reasoning applies


                                  [8]
        Case 1:19-cv-12170-WGY Document 19 Filed 04/30/20 Page 9 of 11



here.    The Fourth Circuit reasoned that “[b]ecause statutes of

limitations provide notice to all parties . . . American Pipe

cannot be understood to authorize ignoring a district court’s

administrative order denying class certification in favor of

relying on plaintiffs’ conduct abandoning all or part of a class

action or simply manifesting a loss of interest through

inaction.”     Id. at 212-13 (emphasis added).       Rather, “the goal

of American Pipe [is] to protect class members’ objectively

reasonable reliance interests.”        Id. at 210.    Accordingly,

     even though the district court intended its order
     denying class certification to be a case management
     device, the order was notice to objectively reasonable
     putative class members to seek clarification or to
     take action. For when the district court’s
     administrative denial defers to the representative
     parties who can progressively abandon the class, the
     necessary clarity of a statute of limitations is
     destroyed, contrary to the clear intent of American
     Pipe and Crown, Cork & Seal, without furthering the
     purpose of protecting reasonable reliance by absent
     putative class members.

Id. at 213.

     This reasoning persuades the Court.         See also Giovanniello

v. ALM Media, LLC, 726 F.3d 106, 117 (2d Cir. 2013) (“This

objectively reasonable reliance rationale breaks down once the

district court disallows class status.”).          Desmesmin had no

objectively reasonable justification to rely upon the Smith

plaintiffs to vindicate his rights after the motion for class

certification was denied in 2014 and those plaintiffs tarried



                                     [9]
     Case 1:19-cv-12170-WGY Document 19 Filed 04/30/20 Page 10 of 11



for five years before renewing the motion -- including going

through a full trial on the merits and up and down the First

Circuit.   At some point he should have injected himself into the

case in order to preserve his claims.        It is not easy to

determine exactly when that point of no return happened --

either with the initial denial of class certification without

prejudice, as the Fourth Circuit would have it, or with the

start of the trial on the merits, as Boston argues (relying on

the First Circuit’s Danny B. dicta) -- but it is plain enough

that the time has passed long ago.

     One other consideration supports this conclusion.          The

Supreme Court has recently clarified that American Pipe is a

species of equitable tolling and, “[o]rdinarily, to benefit from

equitable tolling, plaintiffs must demonstrate that they have

been diligent in pursuit of their claims.”        China Agritech, 138

S. Ct. at 1808.   Thus, the Supreme Court explained that American

Pipe tolling generally applies only where the latecomers have

“not slept on their rights.”     Id.     Whatever Desmesmin’s

rationale for his long slumber before intervening and then

filing his own claim -- over seven years since the Smith

plaintiffs first brought their case in February of 2012 --

“diligent” he was not.




                                  [10]
      Case 1:19-cv-12170-WGY Document 19 Filed 04/30/20 Page 11 of 11



      C.    Attorney’s Fees

      Boston ambitiously requests attorney’s fees.        Def.’s Mem.

5; 42 U.S.C. § 2000e-5(k) (“In any action or proceeding under

this subchapter the court, in its discretion, may allow the

prevailing party . . . a reasonable attorney’s fee (including

expert fees) as part of the costs.”).        There are no grounds that

would warrant punishing Desmesmin in this manner, so the Court

DENIES this request.

IV.   CONCLUSION

      For the foregoing reasons, the Court ALLOWS Boston’s motion

to dismiss, ECF No. 7, and the complaint is DISMISSED as

untimely.



      SO ORDERED.


                                              /s/ William G. Young_
                                              WILLIAM G. YOUNG
                                              DISTRICT JUDGE




                                   [11]
